Exhibit 10.2

[g45961kcimage002.gif]

 

SIXTH AMENDMENT TO WHOLESALE SECURITY AGREEMENT

 

                THIS SIXTH AMENDMENT TO WHOLESALE SECURITY AGREEMENT
(“Amendment”) is made as of the 2nd day of March 2005 by and between TEXTRON
FINANCIAL CORPORATION, a Delaware corporation (“Secured Party”); and the
undersigned (jointly and severally, individually and collectively, “Debtor”).

 

WITNESSETH THAT:

 

                WHEREAS, the Secured Party and Debtor are parties to a certain
Wholesale Security Agreement dated August 21, 2002, as may have been previously
amended, modified or supplemented (the “Agreement”); and

 

                WHEREAS, the parties hereto desire to amend certain of the terms
of the Agreement;

 

                NOW THEREFORE, in consideration of the premises and the mutual
obligations hereinafter contained, and for other good and valuable
consideration, the receipt whereof is hereby acknowledged, the parties hereto
agree as follows:

 

 

1.                                       All other capitalized terms used and
not otherwise defined herein shall have the same meanings provided therefore in
the Agreement.

 

 

2.                                       Paragraph 6.1 of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Debtor further represents, warrants, covenants, agrees and acknowledges that
Debtor receives good and valuable benefit and consideration from its
relationship with Fleetwood Enterprises, Inc., and as such represents, warrants,
covenants, agrees and acknowledges the failure of Fleetwood Enterprises, Inc.,
to maintain the following financial covenant shall be an Event of Default
hereunder:

 

(a)                                 (i)                                      If
a Minimum Liquidity Event shall occur as of the end of any calendar month, as
indicated in any compliance certificate delivered pursuant to Section 5.2(e) of
the Other Credit Facility, Fleetwood Enterprises, Inc., will be required to
maintain a minimum EBITDA for the most recent period of single or consecutive
Fiscal Quarters (for which an annual or quarterly compliance certificate has
been delivered pursuant to such Section 5.2(e)) specified below and ended on the
last day of each Fiscal Quarter set forth below of not less than the amount set
forth below opposite each such period:

 

Period Ending

 

EBITDA

 

Four Fiscal Quarters ended on the last Sunday in January 2005

 

$

15,700,000

 

Single Fiscal Quarter ended on the last Sunday in April 2005

 

$

(7,500,000

)

Two Fiscal Quarters ended on the last Sunday in July 2005

 

$

14,500,000

 

Three Fiscal Quarters ended on the last Sunday in October 2005

 

$

29,200,000

 

Four Fiscal Quarters ended on the last Sunday in January 2006

 

$

30,325,000

 

Four Fiscal Quarters ended on the last Sunday in April 2006 and each last Sunday
in each July, October, January and April thereafter

 

$

51,750,000

 

 

--------------------------------------------------------------------------------


 

(ii)                “Minimum Liquidity Event” means, as of any calculation date,
either (a) Fleetwood Enterprises, Inc., on a consolidated basis, has Fleetwood
Liquidity of Ninety Million Dollars ($90,000,000.00) or less for the calendar
month immediately preceeding such calculation date, (b) the Borrowers
(collectively) have Borrower Liquidity of Sixty Million Dollars ($60,000,000.00)
or less for the calendar month immediately preceeding such calculation date or
(c) for the calendar month immediately preceding such calculation date, the
average daily Aggregate Availability during such calendar month was Twenty
Million Dollars ($20,000,000) or less.   All other defined terms in 2 of this
Amendment reference the BANK OF AMERICA, N.A., THIRD AMENDMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT AND CONSENT OF GUARANTORS dated March 2, 2005.  Debtor
further agrees to notify in writing to Secured Party within 48 hours of any and
all breaches to the THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND
CONSENT OF GUARANTORS between Debtor and BANK OF AMERICA N.A. by U.S. Post,
certified mail.

 

 

(b)                                 Notwithstanding anything contained elsewhere
herein, capitalized terms in Sections 6.1(a) and (b) hereof shall have the
meanings ascribed to them in the Other Credit Facility (defined in Section 9(l)
of this Agreement), as amended, in the form of such Other Credit Facility and
amendments thereto as the same have been or will be filed by Fleetwood
Enterprises, Inc. with the Securities and Exchange Commission.

 

Not later than forty-five calendar days after the last day of each fiscal
quarter, or ninety calendar days after the last day of each fiscal year,
Fleetwood Enterprises, Inc. shall submit to Secured Party a certificate stating
that Debtor is in compliance with each of the foregoing representations,
covenant, and warranties in Section 6.1(a) (or, if applicable, disclosing any
non-compliance therewith), and shall show such supporting information for all of
the foregoing as Secured Party may reasonably request. Each certificate shall be
in form and substance reasonably satisfactory to Secured Party and signed by the
chief financial officer or chief accounting officer of Fleetwood Enterprises,
Inc. (or such other officer if acceptable to Secured Party in its sole
discretion). The amounts and calculations referred to above shall be determined
as set forth in Sections 6.1(a) and (b) or in the definitions of defined terms
contained therein, or otherwise in accordance with generally accepted accounting
principles consistently applied, excepting only as such principles may be
modified above, and Textron’s calculations shall be conclusive absent manifest
error.”

 

3.                                       The Agreement is further amended by
deleting Schedule 9(L) and substituting in lieu thereof the Revised Schedule
9(L) attached hereto and incorporated herein by this reference.

 

4.                                       Except as amended hereby, the Agreement
shall remain in full force and effect, and is in all respects hereby ratified
and affirmed.

 

5.                                       This Amendment, and the rights and
duties of the parties hereunder, shall be governed by and construed in
accordance with the internal laws of the State of Rhode Island, without regard
to such jurisdiction’s principles of conflicts of laws. If any provision of this
Amendment is determined to be illegal, invalid or unenforceable, such provision
shall be fully severable and the remaining provisions shall remain in full force
and effect and shall be construed without giving effect to the illegal, invalid
or unenforceable provisions.

 

6.                                       This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which together shall constitute one and the same
instrument, and a facsimile signature shall suffice as original for all
purposes.

 

--------------------------------------------------------------------------------


 

                The undersigned, pursuant to due corporate authority, as
appropriate, has or have caused this Amendment to be executed as of the date set
forth above.

 

SECURED PARTY:

 

DEBTOR:

 

 

 

TEXTRON FINANCIAL CORPORATION, for itself and as agent for its affiliates

 

FLEETWOOD RETAIL CORP. OF ARKANSAS, an Arkansas corporation

 

 

FLEETWOOD RETAIL CORP. OF GEORGIA,

 

 

a Georgia corporation

By: 

/s/Brian Courtney

 

 

FLEETWOOD RETAIL CORP. OF ILLINOIS,

Print Name: 

Brian Courtney

 

a Illinois corporation

Print Title: 

Sr VP, Large Ticket Division

 

FLEETWOOD RETAIL CORP. OF KANSAS,

 

 

a Delaware corporation

 

 

FLEETWOOD RETAIL CORP. OF LOUISIANA,

 

 

a Louisiana corporation

 

 

FLEETWOOD RETAIL CORPORATION OF MISSOURI,

 

 

a Missouri corporation

 

 

FLEETWOOD RETAIL CORP. OF OHIO,

 

 

a Ohio corporation

 

 

FLEETWOOD HOME CENTERS OF NEVADA, INC.,

 

 

a Nevada corporation

 

 

FLEETWOOD RETAIL CORP. OF OKLAHOMA,

 

 

a Oklahoma corporation

 

 

FLEETWOOD RETAIL CORP. OF SOUTH CAROLINA,

 

 

a South Carolina corporation

 

 

FLEETWOOD HOME CENTERS OF TEXAS, INC.,

 

 

A Texas corporation

 

 

FLEETWOOD RETAIL CORP. OF WEST VIRGINIA,

 

 

a West Virginia corporation

 

 

FLEETWOOD RETAIL CORP. OF WASHINGTON,

 

 

a Delaware corporation

Secured Party’s address for notices:

 

 

P.O. Box 3090

 

By: 

  /s/ Boyd R. Plowman

 

Alpharetta, GA 30023

 

Print Name: 

  BOYD R. PLOWMAN

 

 

Print Title: 

  AS EXECUTIVE V.P.

 

 

FOR EACH OF THE FOREGOING DEBTORS

 

 

 

 

--------------------------------------------------------------------------------


 

REVISED SCHEDULE 9(L)

 

 

1.               Covenants as outlined in the Consent are hereby amended and
restated in its entirety to read as follows:

 

(b)                                
                                                “If a Minimum Liquidity Event
shall occur as of the end of any calendar month, as indicated in any compliance
certificate delivered pursuant to Section 5.2(e) of the Other Credit Facility,
Fleetwood Enterprises, Inc., will be required to maintain a minimum EBITDA for
the most recent period of single or consecutive Fiscal Quarters (for which an
annual or quarterly compliance certificate has been delivered pursuant to such
Section 5.2(e)) specified below and ended on the last day of each Fiscal Quarter
set forth below of not less than the amount set forth below opposite each such
period:

               

Period Ending

 

EBITDA

 

Four Fiscal Quarters ended on the last Sunday in January 2005

 

$

15,700,000

 

Single Fiscal Quarter ended on the last Sunday in April 2005

 

$

(7,500,000

)

Two Fiscal Quarters ended on the last Sunday in July 2005

 

$

14,500,000

 

Three Fiscal Quarters ended on the last Sunday in October 2005

 

$

29,200,000

 

Four Fiscal Quarters ended on the last Sunday in January 2006

 

$

30,325,000

 

 

Four Fiscal Quarters ended on the last Sunday in April 2006 and each last Sunday
in each July, October, January and April thereafter

 

$

51,750,000

 

 

 

 

 

“Minimum Liquidity Event” means, as of any calculation date, either (a)
Fleetwood Enterprises, Inc., on a consolidated basis, has Fleetwood Liquidity of
Ninety Million Dollars ($90,000,000.00) or less for the calendar month
immediately preceeding such calculation date, (b) the Borrowers (collectively)
have Borrower Liquidity of Sixty Million Dollars ($60,000,000.00) or less for
the calendar month immediately preceeding such calculation date or (c) for the
calendar month immediately preceding such calculation date, the average daily
Aggregate Availability during such calendar month was Twenty Million Dollars
($20,000,000) or less.   All other defined terms in 2 of this Amendment
reference the BANK OF AMERICA, N.A., THIRD AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT OF GUARANTORS dated March 2, 2005.  Debtor further
agrees to notify in writing to Secured Party within 48 hours of any and all
breaches to the THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND
CONSENT OF GUARANTORS between Debtor and BANK OF AMERICA N.A. by U.S. Post,
certified mail.

 

--------------------------------------------------------------------------------